Plaintiff was injured when she fell over a coparticipant in an aerobics class conducted by defendants. Even assuming, arguendo, that the accident resulted from an allegedly overcrowded class, plaintiff admittedly attended 10 previous classes of the same size and had not complained about overcrowding. Thus, plaintiff, by her voluntary participation in the class, consented to the activity allegedly resulting in her injury, the risk of which was a foreseeable consequence of her participation (see, Maddox v City of New York, 66 NY2d 270; Turcotte v Fell, 68 NY2d 432, 439). There also was no evidence that defendants had breached a duty of care owed to plaintiff. We have *405considered plaintiffs other claims and find them to be without merit. Concur — Sullivan, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.